Citation Nr: 1732816	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-11 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for mini-strokes, to include as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, type II, coronary artery disease, and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1966, to include service in the Republic of Vietnam and 2 years of prior unverified service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his October 2010 and April 2013 substantive appeals to the Board of Veterans' Appeals, the Veteran requested a hearing before a member of the Board.  In a June 2013 letter, the Veteran was notified that a travel board hearing had been scheduled for a date in July 2013.  The Veteran subsequently failed to appear for his hearing.  The Veteran has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board deems this hearing request withdrawn. See 38 C.F.R. § 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue if entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not had a disability manifested by mini strokes during the appeal period.  


CONCLUSION OF LAW

The criteria for service connection for mini-strokes have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in June 2009. 

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the Veteran's most recent VA examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  For each claim, the examiners considered the Veteran's symptoms and history and applied accepted medical standards and principles in rendering an opinion. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Service-Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There is a rebuttable presumption of service connection for certain chronic diseases, including arthritis, if the disease manifested to a compensable degree (a degree of 10 percent or more) within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is shown in service or within the requisite time period described in 38 C.F.R. § 3.307(b), subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements of service connection.  See Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  The theory of continuity of symptomatology does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Secondary Service-Connection

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Mini-Stokes

The Veteran contends that his mini-strokes disability is related to his active service.  Specifically, he has claimed that a doctor who examined him stated that the mini-strokes were related the Veteran's service-connected diabetes.  See September 2008 Statement In Support of Claim.

Evidence

VA Treatment Records from September 2007 reveal that the Veteran visited an ophthalmologist.  The ophthalmologist noted the Veteran stated that he had a mini-stroke several years ago but no date was given.  See March 2013 CAPRI.

VA Treatment Records from December 2007 reveal that the Veteran visited an ophthalmologist due to blurry vision.  The ophthalmologist noted the Veteran had a mini-stroke several years ago but no date was given.  The Veteran was diagnosed with central retinal vein occlusion with macular edema OD.  The Veteran was not diagnosed with mini-strokes.  See Chillicothe VAMC Treatment Records.

In June 2009 a VA examination was conducted in which the examiner found there to be no evidence of mini-strokes and that the Veteran had been told that he'd had mini-strokes in his eyes but had never had an actual stroke.  The examiner diagnosed right central retinal vein occlusion and found it related to service.  That disorder was subsequently service-connected.  An October 2016 Board remand found this examination to be inadequate as the examiner did not have access to the Veteran's claims file and no definite opinion on the presence of mini-strokes was presented.

In November 2016 a VA Central Nervous System and Neuromuscular Diseases examination was conducted.  The examiner found that the Veteran did not have a current mini strokes condition and that there were no medical records available indicating or showing a diagnosis or treatment of mini strokes.  The examiner reasoned that progress notes from the Chillicothe VA showed that the Veteran had been seen by cardiology for the assessment of coronary artery disease (CAD), arteriosclerotic heart disease (ASHD), and percutaneous coronary intervention (PCI) on multiple occasions but there was no mention of mini strokes and that the Veteran was also seen at the Cincinnati VA in June 2016 by neurology for complaints of headaches and there was no mention of mini strokes.  Additionally, the examiner noted that private treatment records from Adena Hospital and OSU showed that the Veteran was seen for CAD and PCI; but there was no mention of a diagnosis, treatment, assessment or management for mini strokes. 

Merits

In this case, the evidence preponderates a finding of a current diagnosis.  In that regard, the Board finds that the Veteran is credible to report the symptoms that he is suffering.  The Board also acknowledges that the Veteran is competent to describe his symptomatology regarding his perceived mini-strokes.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, as a lay person, his opinion as to his self-diagnosis of mini-strokes is not a competent medical opinion.  In this regard, determining whether the Veteran has mini-strokes is accomplished through testing by a qualified professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the most probative evidence of record comes from the medical examinations the Veteran has undergone rather than from his subjective assessment of his symptoms. 

Accordingly, the Board finds that the weight of the evidence is against a finding that the Veteran has a current disability of mini-strokes.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against the claim, further application of the benefit-of-the-doubt doctrine is not warranted. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Additionally, in order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  As there is no evidence of a current disability of mini-stokes; secondary service connection to service-connected diabetes mellitus, type II must be denied.


ORDER

Entitlement to service connection for mini-strokes, to include as secondary to service-connected diabetes mellitus, type II is denied.


REMAND

In its prior remand, the Board requested three medical opinions with regard to the Veteran's hypertension: whether it was related to active service, including due to herbicide exposure; whether it was caused by one of his service-connected disabilities; and whether it was aggravated by one of his service-connected disabilities.  The opinion with regard to whether the Veteran's hypertension was caused by a service connected disability is adequate for adjudication purposes.  However, the opinions regarding direct service connection and the aggravation prong of a secondary service connection claim are inadequate.

With regard to the opinion regarding direct service connection, the Board informed the examiner that it was not sufficient to conclude that hypertension was not the result of herbicide exposure merely because it was not a presumptive condition.  In response, the examiner concluded that it was not service connected despite the fact that it is not a presumptive condition.  However, the rationale provided was, "[h]ypertension is not a recognized presumptive condition as a result of or due to Agent Orange exposure according to VA guidelines and The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 discussed in the Federal Register."  This rationale is inadequate, as it merely states that direct service connection is not warranted because hypertension is not considered a presumptive condition by VA.  

With regard to the aggravation prong of a secondary service connection claim, the examiner provided a discussion of the causes of hypertensions, but did not state whether the Veteran's service-connected disabilities aggravated his hypertension.  

On remand, a new opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A physical examination of the Veteran is not necessary unless deemed so by the clinician.  

The clinician must provide opinions as to the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, or is related to any incident of service, to include exposure to herbicides.  

It is not sufficient to conclude that hypertension cannot be caused by exposure to herbicides simply because hypertension is not on the list of conditions that VA presumptively links to herbicide exposure.  A rationale regarding whether herbicide exposure can directly cause hypertension is required.  

b.  Whether it is at least as likely or not that the Veteran's hypertension was aggravated beyond its natural progression by one of his service-connected disabilities (diabetes mellitus, coronary artery disease, PTSD).  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

2. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


